Name: Commission Regulation (EC) NoÃ 235/2009 of 19Ã March 2009 fixing the maximum export refund for skimmed milk powder in the framework of the standing invitation to tender provided for in Regulation (EC) NoÃ 619/2008
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 20.3.2009 EN Official Journal of the European Union L 74/23 COMMISSION REGULATION (EC) No 235/2009 of 19 March 2009 fixing the maximum export refund for skimmed milk powder in the framework of the standing invitation to tender provided for in Regulation (EC) No 619/2008 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 164(2), in conjunction with Article 4, thereof, Whereas: (1) Commission Regulation (EC) No 619/2008 of 27 June 2008 opening a standing invitation to tender for export refunds concerning certain milk products (2) provides for a standing invitation to tender procedure. (2) Pursuant to Article 6 of Commission Regulation (EC) No 1454/2007 of 10 December 2007 laying down common rules for establishing a tender procedure for fixing export refunds for certain agricultural products (3) and following an examination of the tenders submitted in response to the invitation to tender, it is appropriate to fix a maximum export refund for the tendering period ending on 17 March 2009. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 For the standing invitation to tender opened by Regulation (EC) No 619/2008, for the tendering period ending on 17 March 2009, the maximum amount of refund for the product and destinations referred to in Article 1(c) and in Article 2 of that Regulation shall be EUR 22,00/100 kg. Article 2 This Regulation shall enter into force on 20 March 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 March 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 168, 28.6.2008, p. 20. (3) OJ L 325, 11.12.2007, p. 69.